Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Janis J. Weybrew appeals the tax court’s order sustaining the Commissioner’s collection determination and imposing sanctions pursuant to I.R.C. § 6673 (2006). We have reviewed the record and the tax court’s opinion and find no reversible error. Accordingly, we affirm for the reasons stated by the tax court. Weybrew v. Comm’r of Internal Revenue, Tax Ct. No. 14868-10-L (U.S. Tax Ct. Feb. 16, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.